                 Case 3:20-cv-05423-BHS Document 24 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil Fortunato,
 9 Dave McMullan, Isaac Vellekamp, and Marcus         No. 3:20-cv-05423
   Torrey,
10
                                                      Declaration of Brandon Vick
11                         Plaintiffs,

12          v.

13 Jay Inslee, in my official capacity as the
   Governor of Washington,
14
                      Defendant.
15

16
        I, Brandon Vick, make the following declaration under penalty of perjury:
17

18 1. I am a plaintiff in the above-entitled action and have personal knowledge of the facts stated

19      herein.
20 2. I am a resident of Clark County, Washington, and elected state representative for the 18th

21      Legislative District.
22 3. My daughter normally attends public school in Washington state.

23 4. My daughter also relies on her school to provide education supplies and educational resources

24      aside from direct instruction.
25 5. My daughter’s school is closed as a result of the Proclamations.

26 6. But for the Proclamations, my daughter would still be attending school.

27

 MacEwen v. Inslee
                                                                             Ard Law Group PLLC
 Declaration of Brandon Vick - 1
 No. 3:20-cv-05423                                                           P.O. Box 11633
                                                                             Bainbridge Island, WA 98110
                                                                             Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 24 Filed 05/26/20 Page 2 of 3



 1 7. My daughter is deprived of her ability to attend school due to the Proclamations.

 2 8. The school district has provided virtually no alternative means of education.

 3 9. The burden of educating my daughter has been placed wholly upon my shoulders.

 4 10. I am not equipped or qualified to educate my daughter on my own.

 5 11. My daughter is also deprived of educational supplies and educational resources aside from

 6      direct instruction due to the Proclamations.

 7 12. My daughter is functionally being deprived of an education due to the Proclamations.

 8 13. I also normally rely on childcare for my children.

 9 14. My childcare providers are closed as a result of the Proclamations.

10 15. But for the Proclamations, I would be placing my children in childcare while I fulfil my other

11      obligations.

12 16. I am deprived of my ability to place my children in childcare due to the Proclamations.

13 17. I am deprived of my ability to fulfil my other obligations due to the Proclamations.

14 18. I also normally attend church in Washington state.

15 19. I and my fellow congregants are Bible-believing Christians who are compelled, as a matter of

16      religious conscience, to “not forsak[e] the assembling of ourselves together” in physical,

17      corporate worship. Hebrews 10:25 (KJV).

18 20. My church is closed as a result of the Proclamations.

19 21. But for the Proclamations, my church would be open.

20 22. I am deprived of the ability to worship at church due to the Proclamations.

21 23. I am moreover deprived of the ability to fulfil a critical religious obligation due to the

22      Proclamations.

23 24. I am also deprived of the fellowship I normally enjoy at church due to the Proclamations.

24 25. I also normally donate my time and services to events held by nonprofit organizations.

25 26. The events held by nonprofit organizations to which I donate my time and services are

26      cancelled as a result of the Proclamations.

27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Brandon Vick - 2
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
Case 3:20-cv-05423-BHS Document 24 Filed 05/26/20 Page 3 of 3
